DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                              Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 
                                    Response to Amendment
Claim 2 and 13 have been cancelled; Claims 1, 4, 5, 9, and 12 have been amended; Claims 14-17 have been withdrawn from considerations; and claims 1, 3-12, and 14-20 are currently pending. 

                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2004/0104429 A1, hereinafter “Takahashi”) in view of Chaparala et al. (WO 2010/110893 A1, hereinafter “Chaparala”) and Konayashi et al. (US 2019/0074373 A1, hereinafter “Kobayashi”).


In regards to claim 12, Takahashi discloses (Fig. 4) a power semiconductor device, comprising: 
Providing a silicon carbide layer (1) of a first conductivity a silicon carbide substrate;
Forming a gate (13) over the silicon carbide layer (1)

However, Takahashi fails to explicitly teach forming a retrograde well of a second conductivity, the retrograde well having a lightly doped region proximate a surface of the silicon carbide layer and a heavily doped region provided below the lightly doped region; forming a pocket of the second conductivity within the retrograde well, the pocket being a heavily doped region; wherein the pocket and the lightly doped region of the retrograde well defined a graded channel for the power semiconductor device, and wherein the first conductivity is a different conductivity type than the second conductivity. 
Chaparala while disclosing a semiconductor structure teaches (See, for example, Fig. 11.1) forming a retrograde well (254/244) of a second conductivity, the retrograde well having a lightly doped region (244) proximate a surface of the substrate and a heavily doped region (254) provided below the lightly doped region (244); forming a pocket (250) of the second conductivity within the retrograde well (254/244), the pocket (250) being a heavily doped region (P); wherein the pocket (250) and the lightly doped region (p-) of the retrograde well (254/244) (n-type) is a different conductivity type than the second conductivity (p-type).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well regions and filled-well regions of Chaparala into Takahashi because this would help achieve desired electronic characteristics for the device. This would also help provide a variety of high-performance transistors for various analog and digital applications. 

Takahashi as modified above further fails to explicitly teach that a pocket region extending vertically from proximate the upper surface of the retrograde well down to the heavily doped region. 
Kobayashi while disclosing a semiconductor device teaches (See, for example, Fig. 1) a pocket region (6) extending vertically from proximate the upper surface of the retrograde well (4+22) down to the heavily doped region (22). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Takahashi by Kobayashi because this would help suppress the short channel effect increase, even when the channel length is shortened to reduce the ON resistance, enabling the decrease in the gate threshold voltage to be suppressed.

In regards to claim 18, Takahashi as modified above discloses (See, Fig. 4, Takahashi ) the power device is a MOSFET (SiC-MISFET as shown in Fig. 4).

(250) has a shape of a halo when seen from top.

In regards to claim 20, Takahashi as modified above discloses (See, for example, Fig. 11.1, Chaparala) a dopant concentration of the pocket (250) is at least 5 times greater (See, for example, page 76, the first full paragraph) than a dopant concentration of the lightly doped region (244).

                                          Allowable Subject Matter
   
 Claim 1 is allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach a drift layer of a first conductivity provided over a first side of the silicon carbide substrate; a retrograde well having a lightly doped region and a heavily doped region; wherein the lightly doped region is closer to the upper surface of the retrograde well and placed on top of the heavily doped region; and a graded channel of the second conductivity, the graded channel including a first and second regions with respective dopant concentrations, wherein the first region has a dopant concentration lower than the second region dopant concentration.  
   
.

                                        Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 12 have been considered and are addressed in the (new) rejection stated above. 

                                               Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.